 1   DAVID YEREMIAN & ASSOCIATES, INC.
     DAVID H. YEREMIAN (SBN 226337)
 2   david@yeremianlaw.com
     ROMAN SHKODNIK (SBN 285152)
 3   roman@yeremianlaw.com
     535 North Brand Boulevard, Suite 705
 4   Glendale, California 91436
     Telephone: (818) 230-8380
 5   Facsimile: (818) 230-0308
 6   Attorneys for Plaintiff, DEBORA PHILPOTT,
     on behalf of herself and others similarly situated
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10   DEBORA PHILPOTT, on behalf of herself           CASE NO. 2:19-cv-00928-MCE-DB
     and others similarly situated,
11
                                                     AMENDED ORDER DISMISSING
12                                                   ACTION WITHOUT PREJUDICE
13                          Plaintiff,

14                  v.

15   PANERA, LLC, a Delaware Limited
     Liability Company; and DOES 1 through
16   50, inclusive,
                         Defendants.
17
18
19          In accordance with the parties’ stipulation, and good cause appearing, the order issued on
20   September 26, 2019 dismissing this matter with prejudice is set aside and the above-referenced
21   matter, USDC Case No. 2:19-CV-00928-MCE-DB is hereby dismissed without prejudice.
22          IT IS SO ORDERED.
23   Dated: October 8, 2019
24
25
26
27
28
